*490OPINION".
Smith
: In his appeal the taxpayer claims a loss upon the sale of the premises at 225 East Fifty-third Street, New York City, in 1921 of $12,666.23. He waives any question as to the correctness of the determination of the Commissioner that depreciation in the amount of $7,200 was sustained from March 1, 1913, to the date of sale, and that such depreciation should be taken into account in the determination of the profit from the sale. He contends, however, that the March 1, 1913,.value was $76,000 instead of the amount allowed by the Commissioner, which is found to have been $67,000. In support of a March 1, 1913, value of $76,000 the taxpayer has submitted an appraisal made by an expert appraiser of New York City. This appraiser keeps careful record of sales of property in New York City. He states that, in his opinion, the fair market value of the property on March 1, 1913, was:
Land-v-$31,000
Building _1- 45, 000
Total_ 76, 000
He further states that the following sales should be relevant:

Sale February, 1906.

No. 219 East 53rd Street, north side, 391.8 feet west of Second Avenue. Size 16.8x100.5. Building three (3) story brick tenement sold for $11,100.

Sale April, 1906.

No. 224 East 53rd Street, south side, 260 feet east of Third Avenue. Size 20x100.5. Building three (3) story dwelling sold for $12,000.

Sale November, 1906.

Nos. 226-228 East 53rd Street, south side, 299 feet west of Second Avenue. Size 40 x 100.11. Building six (6) story brick tenement sold for $64,900.

Sale July, 1918.

No. 234 East 53rd Street, south side, 230 feet west of Second Avenue. Size 20x100.5. Building three (3) story dwelling sold for $10,750.
*491Judging from these sales alone, it appears that the property located at 234 East Fifty-third Street sold in July, 1913, for $1,250 less than the property located at 224 East Fifty-third Street did in April, 1906. The size of each lot was the same and the improvements were the same, so far as the record discloses. These sales indicate a decline in values of the property in the neighborhood of taxpayer’s property from 1906 to 1913. We think that such evidence is entitled to as much weight as the estimate of an appraiser made in 1924 or 1925 of the value of property in New York City in 1913. At any rate, we do not consider that the evidence is strong enough to overrule the determination of the Commissioner as to the value of the property on March 1, 1913. The property was tenement property and was subject to wear and tear during the entire period 1903 to 1913.